DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments to the specification has overcome the previous specification objections. As such the objections to the specification as detailed in the previous non-final rejection are withdrawn.
Applicant’s amendments to the drawing has overcome the previous drawing objections. As such the objections to the drawing as detailed in the previous non-final rejection are withdrawn.
Applicant’s amendments of claims 1 are acknowledged by the examiner.
Applicant’s amendments to claim 1 has overcome the previous claim objections. As such the objections to the claims as detailed in the previous non-final rejection are withdrawn.
Applicant’s amendments to claim 1 has overcome the previous rejection under 35 U.S.C. 112(b). As such the rejections of the claims under 35 U.S.C. 112(b) as detailed in the previous non-final rejection are withdrawn.
	Currently claim 1 is pending in the application.
Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 

Applicant argues that Lee is an electrical walking aid as compared to Applicant’s totally passive device. Examiner recognizes the functional differences between Applicant’s claimed invention and the reference of Lee. However, as pointed out by Applicant, structurally the two devices are similar, it is these structural similarities that read on Applicant’s claim 1. 
Applicant’s arguments with respect to the combination of Lee as modified by LaChappelle are not persuasive. Applicant’s arguments are drawn towards the strapping system with respect to the combination of Lee as modified by LaChappelle. As pointed out by Examiner above, Lee was not relied upon to teach the quick release strapping mechanism, similarly LaChappelle was also not relied upon to teach such features. Therefore these arguments are not persuasive. 
Applicant’s arguments that the references of Bledsoe and Chan do not disclose knee or hip joints. Examiner agrees, however, Examiner has not relied upon the references of Bledsoe and Chan to disclose said features, and instead has relied upon these references to modify the analogous foot portion of the primary reference Lee.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the foot being suspended in the brace, and only touches the foot plate of the brace if it is desired to allow the patient some share of the weight bearing of the instant device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claim 1 is objected to because of the following informalities:   
Examiner acknowledges Applicant’s incorporation of the limitations of claim 2 into claim 1. It is noted that applicant’s amendments do not comply with the provisions of 37 CFR 1.121  which require that all claims be identified by a proper status identifier and contain markings indicating the subject matter to be added and deleted.   In order to incorporate previous claim 2 into claim 1 properly, Applicant is advised to indicate claim 2 as canceled. Then Applicant should incorporate the claim limitations of claim 2 as underlined limitations in claim 1 such that claim 1 reads as such:
“k. a hip hinge surmounted on a proximal end of said fifth metal bar;
a waist belt harness attached to a proximal end …” . 
In the interest of compact prosecution, applicant’s submission has been entered and examined, but applicant is reminded that future correspondence must comply with 37 CFR 1.121.  See MPEP 714. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Subsection F states “a knee hinge surmounted on a proximal end of said third bar”. However in the drawings it can be seen that the knee hinge is mounted on the distal end of the third bar. Thus this limitation is considered to be unclear with respect to Applicant’s own drawings. For the purpose of examination, Examiner will interpret this limitation as “a knee hinge mounted on a distal end of said third bar” as is consistent with Applicant’s drawings.
Claim 1, Subsection H states “a thigh U-channel surmounted on a proximal end of said fourth metal bar”. However in the drawings it can be seen that the thigh U channel is mounted on the distal end of the fourth bar. Thus this limitation is considered to be unclear with respect to Applicant’s own drawings. For the purpose of examination, Examiner will interpret this limitation as “a thigh U-channel mounted on a distal end of said fourth metal bar” as is consistent with Applicant’s drawings.
Claim 1, Subsection I recites the limitation “a thigh brace”. This limitation is considered to be unclear due to the fact that a thigh brace is already presented in section (II). Therefore it is unclear as to if this is a second thigh brace or the same thigh brace that was presented earlier in the claim. For the purposes of examination, Examiner will interpret the second recitation of a thigh brace as being the same thigh brace presented earlier in the claim.
Claim 1, Subsection K states “a hip hinge surmounted on a proximal end of said fifth metal bar”. However in the drawings it can be seen that the hip hinge is mounted on the distal end of the fifth metal bar. Thus this limitation is considered to be unclear with respect to Applicant’s own drawings. For the purpose of examination, Examiner will interpret this limitation as “a hip hinge is mounted on the distal end of the fifth metal bar” as is consistent with Applicant’s drawings.
Claim 1 recites the limitation “a waist belt harness” in previously presented claim 2 (now incorporated into claim 1). This limitation is considered to be unclear due to the fact that a waist belt harness was already presented in the claim and therefore it is unclear as to if this limitation is a new waist belt harness or the same waist belt harness. For the purpose of examination, Examiner will interpret this limitation as being the same waist belt harness. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0335515 A1) (hereinafter Lee) in view of LaChappelle (US 2016/0128890 A1) (hereinafter LaChappelle), Chan (US 2009/0306565 A1), Bledsoe (US 2005/0131324 A1), and Ashihara et al. (US 2008/0154165 A1) (hereinafter Ashihara). 
In regards to claim 1, Lee discloses A medical ambulatory aid (1; see [0057]; see figure 1), said medical ambulatory aid (1) comprising in combination: 
(I) a waist belt harness (4; see [0056]; see figure 1); 
(II) a thigh brace (90; see [0062]; see figure 1); 
(III) a calf brace (91; see [0062]; see figure 1); 
(IV) a foot portion (8; see [0056]; see figure 1) 
 (VI) an assembly (2,3,5,6,7; see [0056]; see figure 1; see supporting (I)-(V), said assembly comprising:
a. a first bar (as indicated by A in annotated figure 1 below; bar is defined by Dictionary.com as: “an oblong piece of any solid material” (see https://www.dictionary.com/browse/bar) therefore since A is oblong and solid, it is construed to be a bar, a similar interpretation will be applied henceforth) attached to a side said foot portion (8; see figure 1 that the indicated A is attached to a side of 8) at a distal end of said first bar (see annotated figure 1 below); 
b. surmounted (surmounted is defined by dictionary.com as: “to be on top of or above” (see https://www.dictionary.com/browse/surmount)) on a proximal end of said first bar (A), a second bar (as indicated by B in annotated figure 1 below, while B is seen to be above (surmounted) A with intermediate structures, this is similar to Applicant’s own figures where the second bar (24) is “surmounted on” first bar (16) via intermediate structure (28)) having a distal end (see annotated figure 1 below); 
c. surmounted on said distal end of said second bar (B), a calf U-channel (as indicated by C in annotated figure 1 below; See figure 1 that indicated portion C forms a “U” shape for receiving the distal end of B, and is therefore construed to be a U-Channel; C extends above the lowest point of the distal end of B and is therefore construed to be surmounted) having a distal end (see annotated figure 1 below); 
d. said calf brace (91) being attached to said proximal end (portion of C opposite the indicated distal end) of said calf U-channel (C); 
e. a third bar (as indicated by D in annotated figure 1 below) being attached to a proximal end of said second bar (B; see figure 1 that indicated D is indirectly attached to B similar to applicant’s figure 1 where the second bar (24) is attached indirectly via knee hinge (38) to third bar (34)); 
f. a knee hinge (6; see [0056]; see figure 1) surmounted on a proximal end (see 112b interpretation above) of said third bar (D; see figure 1 that 6 is positioned on the distal end of indicated portion D); 
g. a fourth bar (as indicated by E in annotated figure 1 below) surmounted on proximal end of said knee hinge (6; see figure 1 that indicated E is positioned above 6 and is therefore surmounted on a proximal end of 6); 
h. a thigh U-channel (as indicated by F in annotated figure 1 below; See figure 1 that indicated portion F forms a “U” shape for receiving the distal end of D, and is therefore construed to be a U-Channel) surmounted on a proximal end (see 112b interpretation above) of said fourth bar (E; see figure 1 that indicated portion F is mounted on the distal end of indicated portion E); 
i. a thigh brace (90) mounted on said thigh U-channel (F; see figure 1); 
j. a fifth bar (as indicated by G in annotated figure 1 below) surmounted on a proximal end of said thigh U-channel (F; see figure 1 that indicated portion G is above and therefore surmounted on the proximal end of F); 
k. a hip hinge (5; see [0056]; see figure 1) surmounted on a proximal end (see 112b interpretation above) of said fifth bar (G; see figure 1 that 5 mounted on the distal end of indicated portion G);
a waist belt harness (see 112b interpretation above; 4) attached to a proximal end of said hip hinge (5; see figure 1 that 4 is indirectly attached to the proximal end of 5), said waist belt harness (4) comprised of: (i) a waist belt (see figure 2 that 4 is a waist belt) that is configured to rest on a wearer's ilium bone (see [0056] in reference to 4 being a waist fixing apparatus, thus since the ilium bone being at the user’s waist, 4 is construed to rest on the user’s ilium bone).

    PNG
    media_image1.png
    1132
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    379
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    371
    media_image3.png
    Greyscale

Lee does not explicitly disclose a metal assembly. However, Lee discloses the plurality of Links may be formed of a rigid material (see [0063]; as stated above, Lee does not explicitly disclose the bars are formed of metal, or a metal assembly, however metal is known in the art as being a rigid material).
However, LaChappelle teaches an analogous medical ambulatory aid (100; see [0060]; see figure 1) comprising; an analogous assembly (200,300; see [0060]; see figure 1) wherein the assembly (300) is a metal assembly (see [0064] in reference to upper hip brackets 240 may be formed of any suitable rigid material, including carbon fiber, and metals).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the assembly as disclosed by Lee and to have formed it from the suitable rigid material, including metal, as taught by LaChappelle in order to have provided an improved assembly that would add the benefit of providing a rigid enough material to support a user’s weight in a secure fashion in order to reduce the risk of injury while the device is in use.
Lee as now modified by LaChappelle does not disclose a walking boot, and the first metal bar detachedly attached to a side wall of said walking boot.
	However, Chan teaches an analogous medical ambulatory aid (rehabilitation walking boot; see [0028]; see figure 1); comprising an analogous first bar (20; see [0030]; see figure 1); wherein the medical ambulatory aid (rehabilitation walking boot) comprises a walking boot (10; see [0029]; see figure 1), and the first bar (20) detachedly attached (see [0035] in reference to 22 of 20 allowing for locking of releasing, thus 20 being detachably attached) to a side wall (see [0035]; see figure 1) of said walking boot (10) for the purpose of allowing for a convenient and efficient method for dismantling the device (see [0035]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foot portion, and the distal end first metal bar as disclosed by Lee as now modified by LaChappelle by including the walking boot, and the detachable attachment of the distal end of the first metal bar to the walking boot as taught by Chan in order to have provided an improved foot portion that would provide side walls which extend up the user’s ankle thus adding the benefit of increasing the level of support provided by the foot portion, and for the purpose of providing an improved connection of the first metal bar to the foot portion which would allow for a convenient and efficient method for dismantling the device (see [0035]) thus allowing the device to be dismantled for storage or based upon the needs of the user.
	Lee as now modified by LaChappelle and Chan still does not disclose a heel strap detachedly attached to said walking boot. 
	However, Bledsoe teaches an analogous medical ambulatory aid (device as seen in figure 1) comprising an analogous walking boot (20; see [0018]; see figure 1); further comprising a heel strap (62; see [0019]; see figure 1) detachedly attached (see [0028] in reference to 62 being tightened snugly onto itself via hook fasteners, hook fasteners being known in the art as hook and loop, or Velcro® are known releasable fasteners, thus 62 is detachably attached) to said walking boot (20) for the purpose of providing a heel strap that can be tightened against a user’s heel, and adjusted as the user sees fit (see [0028]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the walking boot as disclosed by Lee as now modified by LaChappelle and Chan by including the detachably attached heel strap as taught by Bledsoe in order to have provided an improved walking boot that would add the benefit of  providing a heel strap that can be tightened against a user’s heel, and adjusted as the user sees fit (see [0028]).
Lee as now modified by LaChappelle, Chan, and Bledsoe still does not disclose said waist belt harness having a belt quick release mechanism attached thereto, and, (ii) an under-leg strap that is configured to wrap around a wearer's gluteus maximus muscles and ischium bone
However, Ashihara teaches an analogous waist belt harness (10; see [0064]; see figure 1) attached to a proximal end of said hip hinge (21; see [0076]; see figure 1; see also figure 1 that 10 is attached to the proximal end of 21); further comprising
(i) a waist belt (11; see [0065]; see Figure 5a) that is configured to rest on a wearer’s ilium bone (see figure 1), said waist belt harness (10) having a belt quick release mechanism attached thereto (BU; see [0065]; see figure 5a; BU adjusts a length of 11 and therefore can quickly release a user from 11, thus BU is construed to be a “belt quick release mechanism”), and, 
(ii) an under-leg strap (12; see [0066]; see Figure 5a) that is configured to wrap around a wearer’s gluteus maximus and ischium bone (see annotated figures 1 and 2 below) for the purpose of allowing the adjustment of a length of the waist belt part (see [0065]) thus quickly releasing the user from the waist belt and accepting part of the weight of the user by loading onto the belt parts (see [0073]).


    PNG
    media_image4.png
    476
    327
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    476
    438
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waist belt as disclosed by Lee as now modified by LaChappelle, Chan, and Bledsoe by including the belt quick release mechanism and under leg strap as taught by Ashihara in order to have provided an improved waist belt that would add the benefit of allowing the adjustment of a length of the waist belt part (see [0065]) thus quickly releasing the user from the waist belt and accepting part of the weight of the user by loading onto the belt parts (see [0073]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bond (US 2016/0175180 A1) discloses an analogous medical ambulatory aid (10; see figure 1) comprising of multiple metal bars (34; see figure 1) and analogous structures to that of Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL A MILLER/Examiner, Art Unit 3786             /ERIN DEERY/                                                     Primary Examiner, Art Unit 3754